Title: To John Adams from William Heath, 20 July 1776
From: Heath, William
To: Adams, John


     
      Dear Sir
      New York July 20nd: 1776
     
     I must ask your Pardon for having repeatedly received your favors Since I have been in the Army, without returning you an Acknowledgement of them. From the opinion which I have long had of your abilities and Patriotism, I have wished for an Intimate Acquaintance with you, And Shall ever Consider it as a great Honor to Correspond with you.
     In your last to me of the 15th. of April you were Urging the necessity of a Speedy Declaration of the Independence of the Colonies. I do now most Heartily Congratulate you on the Declaration of an Event So momentous to the United States, and that it has been Effected with So much Unanimity.
     
     Having Declared the Colonies Free and Independant States, the Grand Object now is to maintain and Defend that Freedom and Independence, which Cannot be Done but by Vigorous Exertions in Arms. The Prussian monarch tells us that the Entire Prosperity of every State rests upon the Discipline of its Army. It is requiste that yours be numerous, well Officer’d, Armed, Disciplined, fed, Clothed and Paid, each of which are Objects of Importance and if either is neglected the State Suffers the Ill Consequences of it. Ordnance and Ordnance Stores should be Provided in Plenty, Light Brass Field Peices and Hawtzers I think are much wanted, Particular Attention should be paid to the mens Clothing. The great and Constant fatigue of the Army in the differant works is Such as Causes an Uncommon Wear of their Clothing which added to the Exorbitant prices of Goods, exhausts almost the whole of the Soldiers Wages. Some method must be Devised for the redress of this Difficulty, and with respect to another Army. In Confidence I must tell you, that Unless a Handsome Bounty is Given the men will not be Enlisted, And why should we Stick at a Triffleing Expence when our all is at Stake. Had the army at First been Enlisted for the war what an happy Circumstance would it have been, a Six weeks Two months &c. Militia, has prevented our having a proper Disciplined Army.
     I Congratulate you on our late Success in Carolina, I wish our Northern Affairs wore a more favorable Aspect. General Sullivan I am Informed is returning from that army,—And Here my Dear Sir permit me to Express my Self a little freely on the Subject of Promotions, (not in the least Calling in Question the Rights or Wisdom of the Honble. Congress in regard to appointments). We are told that the Officers of the army are not to Expect Promotion in Succession, but that Commissions are to be given to Persons of merit (as it is Called) regardless of any Claim by Succession &c. The merit of the Officers is Doubtless to be reccommended by some Person or Persons, But alas how much are even the Best of men Prone to be Biased in Judgement through Particular Friendship or Connections, we are apt to over Rate the merits of our friends, and perhaps Scarcly notice the greater abilities of others. I my Self Could mention Instances, where Some have had Encomiums bestowed upon them, whilst those who Deserved them have Scarcly been noticed. But even Supposing that none should be Promoted but Such as Distinguish themselves, yet Such a Rule may work wrong.
     We will Suppose that A: B: C. and D. are Officers of the Same Rank in the Army and of Equal abilities. A. is the Senior and so on. The Service requires that A: B. and C. should Command Certain Important Posts in Camp. D. is Sent on Command and Distinguishes himself, either of the Others had they been Sent would have Equally Done it. Now Shall D be promoted to the Prejudice of A. B, and C. Would it not be more Just to reward D by Publick Thanks, by makeing him Commander of a place of Importance, and Promoteing him on the first vacancy, without Injury to any Other, and in this way how Could merit ever Complain of being treated with neglect. In all Service particular Care is taken not to Promote a Junior Officer over the Head of his Superior in Command as its Consequences Seldom fail of being banefull.
     Such Maneouvres my Dear Sir are the most delicate of any that you will ever have Occasion to make, and in all Important Maneouvers we should well Consider whether they tend to the gain or loss of Ground and govern ourselves Accordingly.
     Among many men there are many minds and every man has his own Opinion, and I have mine of men and Things. I may be mistaken, I may not. Every man has his Friends and Enemies. I have been now more than Fourteen months in the Service at the Risk of my Life and Sacrifice of Ease and Domestick Enjoyments with great Chearfullness. I do not wish advancment, But I have so much Sensibility as to feel when a Junior Officer is advanced over my Head, my feelings are as Keen as those of others, and nothing but the Interest of my Country, which I early Steped forward to Defend, (and which I still prefer to every Consideration) has prevented my Expressing of them. Please to Give my Best regards to the Honble the President, and the Rest of your worthy Colleagues, and Beleive me my Dear Sir with the greatest Sincerity to be your Hearty Friend and Humble Servt.
     
      W Heath
     
     
      General Sullivan has arrived in Town.
     
    